Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
2.	Claims 1, 4-10, 14-16, 19 and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, cited prior art of record fails to teach or render obvious, a broadcast gateway apparatus comprising the outer tunnel data stream generated in different ways according to operation modes for generating the outer tunnel data stream, wherein the operation modes include a first mode in which one outer tunnel data stream is generated for each of the two or more RF channels and a second mode in which one outer tunnel data stream is generated for the two or more RF channels, wherein the one outer tunnel data stream of the first mode includes one inner tunneled packet stream group for one among the two or more RF channels and the one outer tunnel data stream of the second mode includes two or more inner tunneled packet stream groups, the two or more inner tunneled packet stream groups being for the two or more RF channels, respectively, in combination with all other limitations as recited in independent claim 1.
	The reasons for allowance of other independent claims 10 and 16 are similar to those of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477   
6/14/2021                                                                                                                                                                                                     
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477